                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


  KATHLEEN A. BUNT,                                )
                                                   )
         Plaintiff,                                )
                                                   )
  v.                                               )
                                                   )       Case No. 3:19-cv-01013
  CLARKSVILLE MONTGOMERY                           )       Judge Aleta A. Trauger
  COUNTY SCHOOL SYSTEM,                            )
                                                   )
         Defendant.                                )


                                         MEMORANDUM

       Before the court are plaintiff Kathleen Bunt’s Objections and Addendum to Objections

(Doc. Nos. 56, 60) to Magistrate Judge Barbara Holmes’ Report and Recommendation (“R&R”)

(Doc. No. 54), which recommends that the defendant’s Motion for Summary Judgment (Doc. No.

33) be granted as to all claims in this case except for the plaintiff’s age discrimination claims based

upon a Business Education teaching position at Clarksville High School for which the plaintiff

was not hired in May 2017.

       For the reasons set forth herein, the court will overrule most of the plaintiff’s Objections,

adopt in part and reject in part the R&R, and grant in part and deny in part the Motion for Summary

Judgment. Specifically, summary judgment will be denied as to the plaintiff’s age discrimination

claims premised upon her non-hiring for the Business Education teaching position at Northwest

High School in October 2017, in addition to her non-hiring for the similar position at Clarksville

High School in May 2017.




   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 1 of 30 PageID #: 2231
                                                                                                      2


I.      STANDARD OF REVIEW

        A.      Objections to a Report and Recommendation

        Within fourteen days after being served with a report and recommendation as to a

dispositive matter, any “party may serve and file specific written objections to [a magistrate

judge’s] proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). The district court

must review de novo any portion of the report and recommendation “that has been properly

objected to.” Fed. R. Civ. P. 72(b)(3). In conducting its review, the district court “may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” Id.

        District judges generally will not entertain issues and arguments that appear for the first

time in objections to a magistrate judge’s report and recommendation. Murr v. United States, 200

F.3d 895, 902 n.1 (6th Cir. 2000); see also Moore v. Prevo, 379 F. App’x 425, 428 n.6 (6th Cir.

2010); Glidden Co. v. Kinsella, 386 F. App’x 535, 544 & n.2 (6th Cir. 2010) (declining to review

an issue that the district judge did not consider because it was not presented to the magistrate

judge); Johnson v. Stewart, No. 08-1521, 2010 WL 8738105, at *1 (6th Cir. May 5, 2010)

(concluding that a plaintiff waived a claim by failing to raise it before the magistrate judge).

        In addition, while the court has the discretion to consider new evidence, “that discretion

must be exercised sparingly.” Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 322

(1st Cir. 2008); see also Blackwell v. McCord, No. 3:13-CV-0739, 2016 WL 3444502, at *1 (M.D.

Tenn. June 23, 2016) (Trauger, J.) (“It is not in the interest of justice to allow a party to wait until

the Report and Recommendation . . . has been issued and then submit evidence that the party had

in its possession but chose not to submit. Doing so would allow parties to undertake trial runs of

their motion, adding to the record in bits and pieces depending upon the rulings or recommendation

they received.” (quoting Hynes v. Squillace, 143 F.3d 653, 656 (2d Cir. 1998))). The Fifth Circuit



     Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 2 of 30 PageID #: 2232
                                                                                                    3


has suggested several factors the district courts should consider in the exercise of their discretion

to consider new evidence raised in a party’s objections to a report and recommendation, including:

       (1) the moving party’s reasons for not originally submitting the evidence; (2) the
       importance of the omitted evidence to the moving party’s case; (3) whether the
       evidence was previously available to the non-moving party when it responded to
       the summary judgment motion; and (4) the likelihood of unfair prejudice to the
       non-moving party if the evidence is accepted.

Performance Autoplex II Ltd. v. Mid-Continent Cas. Co., 322 F.3d 847, 862 (5th Cir. 2003)

(citation omitted).

       Finally, although pro se pleadings and filings are held to less stringent standards than those

drafted by lawyers, see, e.g., Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011), pro se litigants

are not entirely exempt from the requirements of the Federal Rules of Civil Procedure. See, e.g.,

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

       B.      Summary Judgment

       Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. On the other

hand, “summary judgment will not lie if the dispute about a material fact is ‘genuine.’” Id.

       “[A] fact is ‘material’ within the meaning of Rule 56(a) if the dispute over it might affect

the outcome of the lawsuit under the governing law.” O’Donnell v. City of Cleveland, 838 F.3d

718, 725 (6th Cir. 2016) (citing Anderson, 477 U.S. at 248). A dispute is “genuine” “if the evidence




   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 3 of 30 PageID #: 2233
                                                                                                    4


is such that a reasonable jury could return a verdict for the non-moving party.” Peeples v. City of

Detroit, 891 F.3d 622, 630 (6th Cir. 2018).

         The party bringing the summary judgment motion has the initial burden of identifying

portions of the record—including, inter alia, depositions, documents, affidavits, or declarations—

that it believes demonstrate the absence of a genuine dispute over material facts. Pittman v.

Experian Info. Sols., Inc., 901 F.3d 619, 627–28 (6th Cir. 2018); Fed. R. Civ. P. 56(c)(1)(A). The

non-moving party must set forth specific facts showing that there is a genuine issue for trial.

Pittman, 901 F.3d at 628. The court must view the facts and draw all reasonable inferences in favor

of the non-moving party. Id. Credibility judgments and weighing of evidence are improper.

Hostettler v. Coll. of Wooster, 895 F.3d 844, 852 (6th Cir. 2018).

II.      FACTUAL BACKGROUND

         The court adopts in its entirety the factual background set forth in the R&R, which, in turn,

is drawn from the plaintiff’s allegations in her Final Amended Complaint (“FAC”) (Doc. No. 30).

(Doc. No. 54, at 2–5.) Specific facts relevant to the discussion of the plaintiff’s Objections will be

addressed within that context.

III.     PROCEDURAL HISTORY

         A.     The Motion for Summary Judgment

         Bunt filed this pro se lawsuit in state court on October 17, 2019, against the Clarksville

Montgomery County School System (“CMCSS”). The defendant removed the case to federal court

in November 2019, on the basis of federal question jurisdiction. (Doc. No. 1.) The parties spent

most of the next six months litigating the plaintiff’s Motion to Remand and finalizing the

pleadings. The plaintiff’s eighty-page FAC (Doc. No. 30) was filed on May 13, 2020. As the

Magistrate Judge noted in the Order denying the defendant’s Motion to Strike Plaintiff’s Amended

Complaint, despite the court’s “best efforts,” the plaintiff “obviously did not heed the Court’s



      Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 4 of 30 PageID #: 2234
                                                                                                    5


advice to reduce the length of her complaint,” as a result of which it is “excessively long and filled

with redundancy.” (Doc. No. 32, at 2.) That observation identifies the defining feature of all of the

plaintiff’s filings in this case.

        The FAC raises claims against CMCSS for violations of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e-5 et seq. (“Title VII”), the Age Discrimination in Employment Act,

29 U.S.C. §§ 621 et seq. (“ADEA”), and the Tennessee Human Rights Act, Tenn. Code Ann. § 4-

21-101 et seq. (“THRA”). 1 The plaintiff also asserts that the defendant’s actions violated various

other federal and state statutes, regulations, constitutional provisions, and Executive Orders. A

large percentage of the plaintiff’s claims relate to the alleged spoliation of evidence, and her

retaliation claim also hinges upon the alleged destruction of documents by the defendant. The

plaintiff’s ADEA claim is based on allegations that she has been wrongfully denied a full-time

teaching job with CMCSS because her age.

        After a period of discovery, the defendant filed its Motion for Summary Judgment,

supporting Memorandum, Statement of Undisputed Material Facts, and the Affidavits of three

witnesses, to which were attached various exhibits. Shortly before her deadline for responding, the

plaintiff filed a Motion to Compel. (Doc. No. 38.) The Magistrate Judge extended the parties’

deadlines for completion of the briefing on the Motion for Summary Judgment, pending resolution

of the Motion to Compel, but she ultimately denied the discovery motion as untimely. (Doc. Nos.

39, 47.) The undersigned overruled the plaintiff’s Objections to the non-dispositive order denying

the Motion to Compel. (Doc. No. 53.)



        1
          Because the analysis of claims brought under the THRA is identical to the analysis used
for Title VII and ADEA claims, see Bailey v. USF Holland, Inc., 526 F.3d 880, 885 n.1 (6th Cir.
2008), and Bender v. Hecht’s Dep’t Stores, 455 F.3d 612, 620 (6th Cir. 2006), the disposition of
the Title VII and ADEA claims also applies to the plaintiff’s THRA claims.



   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 5 of 30 PageID #: 2235
                                                                                                    6


       Even before the court denied the Motion to Compel, the plaintiff had submitted a 267-page

Response to the Motion for Summary Judgment, along with a flash drive containing an unknown

quantity of exhibits. As the Magistrate Judge correctly observed, while the plaintiff’s pro se status

entitled her to some leeway in her filings, her overly lengthy response went “beyond the bounds

of what can be accepted even in light of this afforded latitude.” (Doc. No. 46, at 2.) Accordingly,

the Magistrate Judge directed the plaintiff to file a new response that complied with the 25-page

limit set out in Local Rule 7.01(a)(3) and to submit her exhibits in paper form rather than on a

flash drive. The Magistrate Judge also recommended that the plaintiff “carefully consider which

exhibits” were necessary for responding and that she not include exhibits that are “non-responsive

or extraneous to the issues raised in the summary judgment motion.” (Doc. No. 46, at 3 n.2.) The

plaintiff thereafter filed her shortened Response memorandum (Doc. No. 51) along with 550 pages

of exhibits (Doc. Nos. 51-1 through 51-5), and a Response to the Statement of Undisputed Facts

(Doc. No. 50).

       In her Response memorandum, the plaintiff contends that CMCSS provided untruthful or

misleading evidence in support of its motion and that she has produced enough evidence to

establish the existence of material factual disputes precluding summary judgment. She argues that

the evidence she has presented gives rise to a reasonable inference that CMCSS retaliated against

her for filing a Title VII lawsuit against a previous employer by blocking her application for

positions with the defendant on “AppliTrack,” the electronic on-line application system then

utilized by CMCSS, and thus preventing her from being considered for open positions. She also

asserts that she has presented evidence that younger teachers were hired for positions for which

she should have been interviewed and hired and that CMCSS’s proffered reasons for not hiring

her to a full-time position are untrue and unworthy of belief and, therefore, that she has established




   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 6 of 30 PageID #: 2236
                                                                                                       7


that they are pretextual. The defendant argues in its Reply that the plaintiff has not supported her

claims with citations to particular documents in the record or by referencing deposition transcripts,

answers to interrogatories or requests for admissions, or recent affidavits. 2 (Doc. Nos. 45, 52. 3)

       B.      The Report and Recommendation

       The R&R first rejects the defendant’s suggestion that summary judgment is warranted

based solely on the pro se plaintiff’s failure to properly support her Response through precise

citations to the record or with admissible evidence already in the record. While noting that the

plaintiff’s failure to offer her own sworn testimony through a recent affidavit or declaration in

support of the claims brought in this case is “unexplained and significant” (Doc. No. 54, at 8), the

R&R nonetheless finds that the plaintiff made a good faith attempt to respond to CMCSS’s

arguments and its Statement of Undisputed Material Facts, to point out what she believes are

disputed facts, and to present evidence she believes supports her claims.

       Second, the R&R finds that any discrimination claims under Title VII or the ADEA are

time-barred to the extent they arise from discrete acts for which the plaintiff did not exhaust

administrative remedies by filing a charge of discrimination within 300 days of the allegedly

unlawful employment conduct. That is, “any claims based upon events occurring more than 300

days prior to the charge filed by Plaintiff on January 19, 2018, i.e. events occurring prior to March

26, 2017, are presumptively viewed as being barred as untimely.” (Doc. No. 54, at 9.) With regard

to the plaintiff’s claim that the “continuing violation doctrine” allowed her to pursue claims based


       2
         The plaintiff provides her own declaration from 2012 as well as two declarations, also
from 2012, that were filed as part of the plaintiff’s state-court lawsuit against her former employer.
(Doc. No. 51-2, at 34–54.) She has not prepared a more recent affidavit or declaration to support
her allegations in this case.
       3
        The defendant filed a Reply (Doc. No. 45) to the plaintiff’s first, overly lengthy Response
and a second Reply (Doc. No. 52) to the refiled Response. The second Reply purports to
incorporate by reference the first.



   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 7 of 30 PageID #: 2237
                                                                                                   8


on events beginning in 2009, the R&R found that this argument might “arguably hold some

applicability to her claim that CMCSS . . . retaliated against her by purposefully blocking her

AppliTrack application and by destroying any related physical documents,” but it did not apply to

discrimination claims premised upon the defendant’s failure to hire her for specific jobs. (Doc. No.

54, at 9.) Thus, the R&R concluded that all claims based on the defendant’s failure to hire the

plaintiff for any discrete position prior to March 26, 2017 were time-barred. (Id. at 10.)

       Similarly, the magistrate judge recommends the dismissal of any discriminatory hiring

claims premised upon the plaintiff’s not being selected for positions in 2019 and 2020—events

that occurred after she filed her 2018 EEOC Charge and, as such, do not fall within the scope of

that EEOC Charge or this lawsuit.

       Third, the R&R recommends that the plaintiff’s retaliation claim be dismissed on the basis

that “there is simply insufficient evidence before the Court upon which any reasonable jury could

find that CMCSS retaliated against Plaintiff because she engaged in protected activity involving

her former employer.” (Id. at 11.) The plaintiff’s retaliation claim is premised upon the plaintiff’s

allegations that CMCSS employees “purposefully deleted, blocked, or otherwise took steps to

prevent her AppliTrack application from being viewed by the decision makers for open positions

at CMCSS from 2009 to 2017.” (Doc. No. 54, at 11–12; see also Doc. No. 30 ¶¶ 6–96 (under

heading “Retaliation/Destruction of Applicant Records/Blocking of Plaintiff’s Applicant Records

and Supporting Documents from Hiring Officials”); Doc. No. 34, at 11 (“Plaintiff argues that she

was not hired for full-time positions within CMCSS as a result of a pervasive, multi-year effort,

led by her employer and condoned by the EEOC, to block her applications before they reached

hiring principals or other supervisors.” (citing Doc. No. 30 ¶¶ 27, 28, 30, 32, 33)).) The Magistrate




   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 8 of 30 PageID #: 2238
                                                                                                    9


Judge diligently combed through the record before concluding that the plaintiff has “no good

evidence that CMCSS actually took an adverse action against her.” (Doc. No. 54, at 11.)

       Specifically, the Magistrate Judge found that the plaintiff’s evidence shows, at best, that,

during a brief time period in 2017, there may have been some issues with the status of the plaintiff’s

AppliTrack application. She concluded that this evidence “falls far short of showing the existence

of a nearly decade long scheme preventing her application from being viewed as [she] alleges.”

(Id. at 12.) Similarly, the Magistrate Judge characterizes the plaintiff’s insistence that CMCSS was

aware of her protected activity—which concerned a different employer—as based on “conjecture,

speculation, and supposition on her part,” as a result of which “no reasonable inference of

knowledge on behalf of CMCSS employees arises from what Plaintiff has presented as evidence.”

(Id.) And finally, the Magistrate Judge determined that the plaintiff has no evidence of a causal

link between her protected activity, on the one hand, and the issues concerning her AppliTrack

application and the destruction of related physical documents, on the other. According to the R&R,

even viewed in the light most favorable to the plaintiff, the hundreds of pages of documentary

evidence submitted by the plaintiff fail to raise a genuine issue of material fact.

       As for the plaintiff’s claims predicated upon a miscellany of statutes and regulations, as

indicated above, an enormous part of the plaintiff’s filings and argument is devoted to the

plaintiff’s contention that CMCSS violated various laws by failing to preserve her AppliTrack

application records and the physical documents she submitted in support of her application from

2009 to 2017, before CMCSS moved from the AppliTrack system to its current on-line application

system. The R&R recommends the dismissal of the plaintiff’s claims under 42 U.S.C. § 2000e–

8(c); 29 C.F.R. §§ 1602.14, 1602.31, 1602.39, 1602.40, 1602.56, 1627.2, and 1627.3(b)(3); and

Executive Order 11246, because none of these laws creates a private cause of action. The R&R




   Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 9 of 30 PageID #: 2239
                                                                                                   10


finds that the plaintiff fails to support her claim that the defendant should be sanctioned for

spoliation of records, principally because, even assuming the defendant had an obligation to

preserve the relevant records, the plaintiff has no evidence that CMCSS destroyed the records with

a “culpable state of mind” or that the plaintiff was prejudiced thereby. 4 The R&R also finds that

the plaintiff has not provided a factual basis for claims under 42 U.S.C. § 2000d et seq. (Title VI),

the Tennessee Public Records Act, Tenn. Code Ann. §§ 10-7-501 et seq., or 28 U.S.C. § 1658. The

Magistrate Judge also rejects the plaintiff’s attempt to bring a claim under 42 U.S.C. § 1983 based

on the defendant’s violation of the referenced record-keeping statutes and regulations

       Finally, the Magistrate Judge recommends granting in part and denying in part that portion

of the defendant’s motion directed to the plaintiff’s ADEA claims based on hiring events that both

took place within the statute of limitations and have been administratively exhausted and

adequately pleaded. The R&R recognizes that the FAC asserts two age discrimination claims that

strike within the sweet spot: (1) a claim based on the plaintiff’s not being interviewed or hired for

a Business Education Teacher position at Clarksville High School that was open in May 2017 for

which the plaintiff alleges that she applied, but a 26-year-old man with little teaching experience

was hired (see Doc. No. 30 ¶ 99); and (2) a claim involving the Business Education Teacher

position at Northwest High School (“NWHS”) for which the plaintiff was interviewed but not

selected in October 2017 (id. ¶¶ 101–12).

       Regarding the Clarksville High School position, the defendant’s Motion for Summary

Judgment does not proffer any argument or evidence directly related to this claim. Based on the

defendant’s failure to meet its initial burden of showing that it is entitled to summary judgment on



       4
         In that regard, the plaintiff herself appears to have kept copies of all of the documents she
claims the defendant failed to preserve.



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 10 of 30 PageID #: 2240
                                                                                                   11


this particular claim, the R&R recommends denying summary judgment as to the claim. Neither

party has objected to that recommendation.

       The Magistrate Judge recommends granting the defendant’s motion, insofar as it is directed

to the ADEA claim concerning the Business Education Teacher position at NWHS for which the

plaintiff was not selected in October 2017. Analyzing the claim under the familiar McDonnell

Douglas burden-shifting standard applicable to discrimination claims that rely on indirect

evidence, the R&R finds that the plaintiff has not offered sufficient evidence to raise a genuine

issue of material fact as to whether the defendant’s proffered legitimate, non-discriminatory

reasons (to which the parties refer as “LNDRs”) for its decision not to hire her were pretext for

age discrimination.

       C.      The Plaintiff’s Objections

       Pursuant to Local Rule, specific written objections to a magistrate judge’s report and

recommendation on a dispositive matter must be accompanied by a memorandum of law that does

not exceed twenty-five pages in length. L.R. 72.02(a). Despite previously being warned about the

need to comply with page limitations, the plaintiff submitted an initial set of Objections (Doc. No.

56) that are nearly eighty pages in length and are accompanied by 379 pages of exhibits. Nearly

two weeks later, the plaintiff filed a thirty-eight page “Addendum” to her initial Objections, to

which are attached several additional exhibits. It is unclear to what extent the exhibits submitted

with the Objections are duplicative of the nearly 550 pages of exhibits the plaintiff has already

provided. The Objections, as amended by the Addendum, besides being excessively long and in

violation of the Local Rules, are repetitive and circular in nature and contain a substantial quantity

of completely irrelevant material. However, in the interest of judicial economy and reaching a

resolution of the issues raised, the court will not require the plaintiff—this time—to re-file

objections that comply with the page limitation set forth in the Local Rules. Instead, the court has



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 11 of 30 PageID #: 2241
                                                                                                 12


attempted to read and understand the Objections and the attached exhibits in an effort to completely

resolve them herein.

       The defendant filed a Response to the Objections (Doc. No. 61) that does not respond

substantively to any of the Objections. It simply asserts that the plaintiff’s evidence does not

support her claims, that she misapplies or misstates what law might be relevant to her case, and

that the R&R should be adopted.

IV.    DISCUSSION

       A.      ADEA Claim

       The Magistrate Judge recommends granting summary judgment on the plaintiff’s age

discrimination claim premised on CMCSS’s failure to hire her for a position at Northwest High

School in October 2017. There is no dispute, for purposes of the defendant’s Motion for Summary

Judgment, that the plaintiff has stated a prima facie case of discrimination in connection with that

event and that the defendant has articulated legitimate, non-discriminatory reasons for its decision

to hire a different candidate to fill the position. The sole question is whether the defendant’s

legitimate, non-discriminatory reasons are pretextual.

       To establish a claim of discrimination in violation of the ADEA, a plaintiff must prove “by

a preponderance of the evidence (which may be direct or circumstantial) that age was the ‘but-for’

cause of the challenged employer decision.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177–78

(2009). This requires showing “that age was the ‘reason’ that the employer decided to act.” Scheick

v. Tecumseh Pub. Schs., 766 F.3d 523, 529 (6th Cir. 2014) (quoting Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 350–51 (2013)). “So, to defeat summary judgment, [the plaintiff] must show

a genuine dispute of material fact that, if resolved in her favor, could persuade a reasonable juror

that age was the but-for cause of her [failure to be hired].” Pelcha v. MW Bancorp, Inc., 988 F.3d

318, 324 (6th Cir. 2021).



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 12 of 30 PageID #: 2242
                                                                                                   13


       To establish that a defendant’s proffered reason for the challenged employment action is

pretextual, the plaintiff must “produce sufficient evidence from which a jury could reasonably

reject [the defendant’s] explanation of why it [did not hire] her.” Chen v. Dow Chem. Co., 580

F.3d 394, 400 (6th Cir. 2009) (citation omitted). This “is a commonsense inquiry: did the employer

fire the employee for the stated reason or not?” Id. at 400 n.4. The Sixth Circuit recognizes that

plaintiffs “typically show pretext in one of three ways: (1) that the proffered reasons had no basis

in fact, (2) that the proffered reasons did not actually motivate the employer’s action, or (3) that

the proffered reasons were insufficient to motivate the employer’s action.” Miles v. S. Cent. Human

Res. Agency, Inc., 946 F.3d 883, 888 (6th Cir. 2020) (citing Chen, 580 F.3d at 400). It also

recognizes, however, that “these three categories are simply a convenient way of marshaling

evidence and focusing it on the ultimate inquiry: did the employer fire the employee for the stated

reason or not?” Id. (internal quotation marks and citations omitted). Thus, a plaintiff is free to

“pursue arguments outside these three categories,” but she still must “articulate some cognizable

explanation of how the evidence she has put forth establishes pretext.” Id.

       In her Response to the Motion for Summary Judgment, the plaintiff failed to focus on the

defendant’s legitimate, non-discriminatory reasons for this particular decision, instead referring

generally to her Exhibit 82 and arguing that she was objectively more qualified for the position

than the selected candidate. In recommending that summary judgment be granted as to this claim,

the Magistrate Judge applied the appropriate standard in finding that the plaintiff failed to show

pretext. In her Objections, however, the plaintiff has succeeded in directing the court’s attention

to portions of the record that give rise to a material factual dispute as to the veracity of the

defendant’s stated reasons for the hiring decision. As set forth below, according the pro se plaintiff




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 13 of 30 PageID #: 2243
                                                                                                     14


substantial leeway and construing the facts in light most favorable to her, the court finds that a

material factual dispute precludes summary judgment on this claim.

                1.      The Defendant’s Proffered Reasons for Not Hiring the Plaintiff

        The defendant’s proffered reasons for hiring Leander Peters, who was 38 years old at the

time, instead of the plaintiff, who was 52, are set forth in the Affidavit of Theresa Muckleroy (Doc.

No. 33-3). Muckleroy was then the principal at Northwest High School (“NWHS”) and the

individual with hiring authority for that school. (Id. ¶¶ 6, 15–20.) According to Muckleroy, she

was already familiar with the plaintiff because she had been a substitute teacher at NWHS while

Muckleroy was principal, and she was familiar with Leander Peters, the other candidate, because

he was an assistant football coach at NWHS. (Id. ¶¶ 6, 21.) Muckleroy testified that the students

at NWHS particularly needed “positive role models and teachers with the ability to create

relationships and connections with students” and that one of the “key factors” in her hiring decision

was the ability of a teacher to build relationships with his or her students. (Id. ¶¶ 23, 28.) Muckleroy

claims that, based on the “amount of student discipline referrals that [the plaintiff] wrote” and the

number of requests for assistance in dealing with disciplinary issues in the classrooms where she

substituted, the plaintiff had proven that “she would have been ineffective as a full-time teacher in

our building” (id. ¶ 10); the plaintiff “lacked the ability to relate to [NWHS] students,” which

“impeded her classroom management” (id. ¶ 11); and the plaintiff’s interview was “mediocre” (id.

¶ 25). Muckleroy stated that Leander Peters was “by far” the better candidate. (Id. ¶ 29.) She

purportedly knew from witnessing his interactions with the students whom he coached and from

contacting his references that he “excelled in student relationship building,” while the plaintiff

“provoked” students (id. ¶ 29); the students whom he had coached “responded well to him and

they knew he cared about them,” and she believed he would provide a “very positive role model

for [their] students” (id. ¶ 23); and he “displayed great enthusiasm and energy” (id.). In addition,



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 14 of 30 PageID #: 2244
                                                                                                    15


he had “experiences in the business work force,” which would “allow[] him to impart real-world

knowledge and experiences” to his students. (Id.)

                  2.   Evidence of Pretext

       The plaintiff contends that these reasons are pretextual. As gleaned from dozens and dozens

of pages of circular, redundant, and irrelevant material, the crux of the plaintiff’s argument is that

Muckleroy’s statements that the plaintiff had numerous student discipline referrals, difficulty

managing a classroom, and a poor rapport with her students are objectively false and, therefore,

that there is a question of fact as to the truth of the proffered reasons for not hiring her. (See Doc.

No. 56, at 41.)

       The plaintiff, first, denies that she had numerous disciplinary referrals and points out that

Muckleroy herself does not provide documentation to support this allegation. (Doc. No. 56, at 49–

50.) Although the plaintiff failed to actually produce her own sworn affidavit or declaration

attesting to her claim that she did not have numerous disciplinary referrals, the court, giving the

pro se plaintiff the benefit of the doubt, finds that the plaintiff would be able to present her own

testimony regarding whether she had made numerous disciplinary referrals in admissible form at

trial. In addition, notably, the plaintiff cannot be expected to prove a negative—that is, to prove an

absence of disciplinary referrals—with documentation. The only actual disciplinary referral for

which Muckleroy provides documentation took place in 2019, almost two years after Muckleroy

decided not to hire the plaintiff in October 2017. (See Doc. No. 33-3, at 8–9.) That documentation

is presented to substantiate Muckleroy’s assertion that the plaintiff’s relationships with students

“continued to be adversarial” after she was denied the Business Education job in the fall of 2017.

(Doc. No. 33-3 ¶ 34, at 6.)

       The plaintiff also denies that she has difficulty building relationships with her students.

(Doc. No. 56, at 54, 74.) In challenging Muckleroy’s testimony in that regard, she points out that



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 15 of 30 PageID #: 2245
                                                                                                   16


her direct supervisor, Melissa Izatt, had completed a reference for the plaintiff just days before the

plaintiff’s interview with Muckleroy, indicating that the plaintiff had a good rapport with students

and good classroom management skills (see Doc. No. 51-3, at 32–36); that a performance

evaluation done when she was in a classroom substitute teaching shortly afterward, in January

2018, indicated that she “exhibited excellent rapport with students!” (id. at 37); and that she had

numerous service awards as well as referrals in her application file commending her

communication skills, ability to build relationships with her students, and classroom management

skills (see, e.g., Doc. No. 51-3, at 5, 17).

        The plaintiff also refutes Muckleroy’s statement that she was “familiar” with both the

plaintiff and Peters. She points out that Muckleroy failed to note that Peters had only been the

assistant coach at NWHS for approximately a year, coming to NWHS “only . . . after school hours”

to work with the football team, and that he had worked as an educational assistant in a different

school. (Doc. No. 56, at 45.) In other words, the plaintiff questions how much opportunity

Muckleroy actually had to witness his interactions with students. The plaintiff submits that

Muckleroy was familiar with her because she had been substitute teaching at NWHS since before

Muckleroy became principal in 2014, but, during that time period, Muckleroy had never come to

the plaintiff’s classrooms or witnessed her interactions with students. (Doc. No. 56, at 48.) The

plaintiff also disputes having significant contact with any of the assistant principals that Muckleroy

references in her affidavit. 5 (Id.)

        Finally, the plaintiff disputes as a factual matter Muckleroy’s assertion that Peters was

better qualified, pointing out that she herself has a Bachelor’s degree in Business Administration,



        5
         Except for Assistant Principal Shane Smith, in connection with the 2019 incident
referenced above.



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 16 of 30 PageID #: 2246
                                                                                                   17


whereas Peters merely has a minor in Business Education, and that she had twenty-six years of

experience as a classroom teacher, whereas he had virtually none. (Doc. No. 56, at 44.) And she

asserts that Muckleroy’s description of Peters as having great “enthusiasm and energy with the

ability to grow the [Business Education] program” was a thinly veiled reference to his youth,

implying that the plaintiff, due to her age, did not have such energy and enthusiasm. (Id. at 50, 52.)

               3.      Discussion

       A defendant’s mistaken judgment of a candidate’s qualifications will not subject the

defendant to liability for employment discrimination. See, e.g., Tex. Dep’t Cmty. Affairs v.

Burdine, 450 U.S. 248, 259 (1981) (“The fact that a court may think that the employer misjudged

the qualifications of the applicants does not in itself expose him to Title VII liability[.]”); In re

Lewis, 845 F.2d 624, 633 (6th Cir.1988) (“Sears does not have to establish that the basis on which

it acted in firing Lewis was sound; rather, Lewis has the burden of demonstrating that Sears’ stated

reasons are pretextual.”).

       At the same time, “the reasonableness of an employer’s decision may be considered to the

extent that such an inquiry sheds light on whether the employer’s proffered reason for the

employment action was its actual motivation.” Wexler v. White’s Fine Furniture, Inc., 317 F.3d

564, 576 (6th Cir. 2003); see also Burdine, 450 U.S. at 259 (holding that a defendant’s error in

judgment “may be probative of whether the employer’s reasons are pretexts for discrimination.”);

Smith v. Chrysler Corp., 155 F.3d 799, 807 (6th Cir. 1998) (holding that, in evaluating a proffered

nondiscriminatory basis for an employment action, courts should inquire into “whether the

employer made a reasonably informed and considered decision before taking an adverse

employment action”) (emphasis added); Lewis, 545 F.2d at 633 (“One way for [the plaintiff to

prove pretext] is to show that [the defendant’s] asserted business judgment was so ridden with

error that defendant could not honestly have relied upon it.” (internal quotation marks and citation



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 17 of 30 PageID #: 2247
                                                                                                      18


omitted)). Thus, “[i]f a factfinder can conclude that a reasonable employer would have found the

plaintiff to be significantly better qualified for the job, but this employer did not, the factfinder can

legitimately infer that the employer consciously selected a less-qualified candidate—something

that employers do not usually do, unless some other strong consideration, such as discrimination,

enters into the picture.” Wexler, 317 F.3d at 577 (citation omitted).

        Upon de novo review, the court finds that the plaintiff’s evidence is just barely adequate to

call into question the truthfulness of Muckleroy’s assertions that the plaintiff had a proven

difficulty in classroom management and building student rapport, based upon which Muckleroy

concluded that Peters was the much better qualified candidate. The evidence to which the plaintiff

points would be sufficient to permit a factfinder to conclude that a reasonable employer would

have found the plaintiff to be significantly better qualified for the job—in light of references

showing she had demonstrated an ability to build good relationships with students, good classroom

management skills, twenty-six years of experience in classroom teaching and in working with at-

risk youth in particular, and a Bachelor’s degree in the subject-matter of the teaching job for which

she was applying. In addition, Muckleroy’s presentment of documentation of an event that post-

dated the decision not to hire the plaintiff by almost two years actually calls into question the

defendant’s decision not to submit documentation of disciplinary referrals that might have been

relevant to the actual challenged decision.

        Because the plaintiff has “produce[d] sufficient evidence from which a jury could

reasonably reject [the defendant’s] explanation of why it [did not hire] her,” Chen, 580 F.3d at

400, the defendant is not entitled to summary judgment on the plaintiff’s ADEA claim arising from

her not being selected for the Business Education teaching position at NWHS in October 2017.

The court will reject that portion of the R&R that reaches a contrary conclusion.




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 18 of 30 PageID #: 2248
                                                                                                   19


       B.      Retaliation in Violation of Title VII

               1.      Untimely Claims

       The R&R recommends that any claims based on positions for which the plaintiff was

neither hired nor interviewed prior to March 2017, whether for retaliation under Title VII or

discrimination in violation of the ADEA, be dismissed as clearly time-barred. The plaintiff objects,

asking: “How can one report something that they had not discovered yet?” (Doc. No. 56, at 26.)

There are many problems with the plaintiff’s position.

       First, the plaintiff suggests that she did not, and could not, discover that the defendant had

destroyed or blocked from view her on-line application documents until the summer of 2017, as a

result of which she did not know any wrongdoing was happening prior to that date. The plaintiff’s

suggestion that she could not have discovered the alleged wrongdoing sooner is contradicted by

her own allegation in the FAC that, in the summer of 2017, she investigated the Business Education

teachers on the CMCSS website through their student profiles and found “five individuals that

were hired long after 2009 when [the plaintiff] originally applied and were all under the age of 40

and had much less teaching experience” than she did. (Doc. No. 30 ¶ 98.) Clearly, more monitoring

of the available jobs would have revealed to her much sooner that she was not hired for those

positions. As the Sixth Circuit has recognized, application of the discovery rule to Title VII and

ADEA discrimination claims simply means that the statute of limitations “runs as soon as a

potential plaintiff either is aware, or should be aware after a sufficient degree of diligence, of the

existence and source of an actual injury.” Cline v. BWXT Y-12, LLC, 521 F.3d 507, 512 (6th Cir.

2008) (internal quotation marks and citation omitted). Under this standard, the plaintiff here had

an obligation to exercise reasonable diligence in monitoring the status of her on-line application

and verifying what jobs were posted for which she was qualified and should have been considered.

See id. (“[The plaintiff’s] claim of ‘reasonable diligence’ falls flat, as he made no effort for three



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 19 of 30 PageID #: 2249
                                                                                                    20


years to monitor the status of [his] application.” (internal quotation marks and citation omitted). If

she had been exercising reasonable diligence, the fact that the plaintiff did not receive interviews

for specific positions prior to their being filled put her on notice that she may have been

discriminated or retaliated against, such that application of the discovery doctrine would still not

save claims related to positions for which she was not hired prior to March 2017.

       Second, the plaintiff is alleging that the defendant either destroyed her application

documents or prevented hiring authorities from accessing them, in retaliation for her having

brought a Title VII claim against a previous employer. In other words, if her allegations are true,

no hiring officials at any specific schools actually rejected her, either for retaliatory reasons (in

violation of Title VII) or discriminatory reasons (in violation of the ADEA) between 2009 and

2016, because they never knew she intended to apply for jobs at their schools.

       And, third, the plaintiff has no evidence— direct or circumstantial—that individual hiring

officials (principals at different schools within CMCSS) either knew about her protected activity,

for purposes of a retaliation claim, or discriminated against her on the basis of her age, for purposes

of an ADEA claim, based on any position for which the plaintiff was not hired during that time

frame. For this reason too, her claims based on individual positions for which she was not hired

during that time frame are subject to dismissal.

       Finally, to the extent the plaintiff is continuing to argue that the continuing violations

doctrine applies to discrete claims of discrimination or retaliation, she is incorrect. See Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002) (“While Morgan alleged that he suffered

from numerous discriminatory and retaliatory acts from the date that he was hired through March

3, 1995, the date that he was fired, only incidents that took place within the timely filing period




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 20 of 30 PageID #: 2250
                                                                                                  21


are actionable.”). Nor has she shown that the defendant engaged in misconduct of the type that

would operate to equitably toll the running of the statute of limitations.

       In sum, the court finds upon de novo review that the defendant is entitled to summary

judgment on any claims based on the plaintiff’s not having been hired for any specific positions

prior to March 2017.

               2.      The Plaintiff’s Prima Facie Case for Timely Claims

       In assessing the plaintiff’s retaliation claim based on the alleged destruction or blocking of

her online applicant files, the R&R applied the McDonnell Douglas standard applicable to cases

that depend on circumstantial evidence and concluded that the plaintiff’s evidence was insufficient

to state a prima facie case of retaliation. Specifically, the Magistrate Judge found that there was

“no good evidence that CMCSS actually took an adverse action against her,” the second element

of her prima facie case; no actual evidence that CMCSS was aware of her protected activity, the

third element; and no evidence of a causal connection between her protected activity and “any

issues concerning her AppliTrack application and the destruction of her related physical

documents.” (Doc. No. 54, at 11.) The Magistrate Judge concluded:

       In the end, Plaintiff has simply failed to set forth sufficient evidence that shows a
       prima facie case for her theory that (1) she was the victim of a purposeful scheme
       on the part of CMCSS to prevent her on-line AppliTrack application from being
       viewed and considered for open positions within CMCSS and (2) that this scheme
       was motivated by a retaliatory animus against her on the part of CMCSS. It is
       Plaintiff’s claim to prove, yet she has not deposed any current or former employee
       of CMCSS to uncover evidence of the alleged retaliatory scheme. She has also not
       provided declarations or affidavits from anyone who has testimony that supports
       her allegation of a retaliatory scheme. Evidence of the facts necessary to prove
       Plaintiff’s claim are simply not before the Court. Although Plaintiff has presented
       the Court with hundreds of pages of documentary evidence that she has attempted
       to piece together in support of her claim, this evidence, even when considered and
       viewed in the light most favorable to Plaintiff as the non-moving party, fails to raise
       genuine issues of material fact that require resolution at trial. No reasonable jury
       could find in favor of Plaintiff on this claim based upon the evidence that is before
       the Court.




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 21 of 30 PageID #: 2251
                                                                                                  22


(Doc. No. 54, at 12–13.) The undersigned, in short, agrees.

       The plaintiff’s objections to the dismissal of her retaliation claim are scattered through her

initial set of Objections. In connection with her Objections, the plaintiff has attached as exhibits

dozens of pages of argument as well as additional documents that, she claims, she omitted from

her revised Response to the Motion for Summary Judgment after being directed by the Magistrate

Judge to refile a Response that complied with the Local Rule pertaining to the length of briefs. The

court has reviewed these documents, and they do not come to the plaintiff’s aid.

       The plaintiff continues to insist that the defendant’s agents had knowledge of her protected

activity because her lawsuit was “public knowledge” and “involved the Tennessee Department of

Education,” which also governs CMCSS. (Doc. No. 56, at 11.) The plaintiff’s speculation in that

regard is not evidence, and, as the Magistrate Judge noted, the plaintiff never deposed any

witnesses in order to verify whether they had heard of her protected activity through such channels,

nor has she produced any other actual evidence of such knowledge.

       The plaintiff insists that Theresa Muckleroy’s and Jeanine Johnson’s references to the

plaintiff’s previous lawsuit in their affidavits are suspicious and give rise to a material factual

dispute as to whether they were aware of her prior protected activity when they engaged in

retaliatory acts. (See Muckleroy Aff., Doc. No. 33-3 ¶ 31; Johnson Aff., Doc. No. 33-2 ¶ 26.) This

argument is specious. The affidavits were prepared in July 2020, after the plaintiff initiated this

lawsuit and after she filed the FAC in May 2020, alleging that she had been retaliated against based

on the filing of the previous EEOC claim and lawsuit. Johnson specifically testified that she was

not aware of the plaintiff’s protected activity “until [she] received and read the copy of the

complaint that was presented to CMCSS in October 2019.” (Doc. No. 33-2 ¶ 26.) It is not




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 22 of 30 PageID #: 2252
                                                                                                    23


suspicious that Johnson and Muckleroy were aware of the plaintiff’s protected activity in July

2020, after the plaintiff filed her lawsuit for retaliation.

        The plaintiff’s claim that CMCSS knew in September 2017 that she was complaining about

discrimination is also not substantiated. The plaintiff was inquiring around that time about whether

her application was up-to-date and active in the AppliTrack system at that time, and Johnson

confirmed that it was. Muckleroy described the plaintiff’s attitude as “disgruntled” based on her

having been passed over for job openings (Doc. No. 33-3 ¶ 27), but such an observation does not

imply illegal discrimination.

        The plaintiff takes issue with the Magistrate Judge’s reference to her “theory” that CMCSS

took adverse action against her by intentionally deleting, blocking, or otherwise taking steps to

prevent her AppliTrack application from being viewed by hiring officials. The plaintiff insists that

this is not merely a “theory” but fact proven by the 544 pages of evidence she submitted along

with her opposition to the defendant’s motion—evidence that, she claims, shows that she “had

been deceived over an eight year period and Jeanine Johnson was at the center of this deception.”

(Doc. No. 56, at 36.) The court has reviewed the evidence to which the plaintiff refers and finds

that it does not support her claims. At most, as the Magistrate Judge noted, it shows that there were

some issues with the plaintiff’s AppliTrack application during the summer of 2017. Nothing but

the plaintiff’s leap of fancy suggests a decade-long conspiracy to block her application from being

viewed.

        The plaintiff objects to the defendant’s omission of any documentary evidence to support

the assertions set forth in the three Affidavits upon which it relies. The plaintiff overlooks the fact

that the Affidavits are made from each witness’s personal knowledge, and the witnesses were not

required to present documents to substantiate their testimony. Moreover, the defendant generally




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 23 of 30 PageID #: 2253
                                                                                                   24


has no obligation to present documentation to prove a negative—that is, to prove that it did not

retaliate against the plaintiff. Rather, the plaintiff at all times bears the burden of producing

evidence and proving her claims. The plaintiff fails to recognize the difference between fact-based

statements predicated on personal observation and unsubstantiated speculation. The latter—which

is all she offers in support of her retaliation claim—does not qualify as evidence.

        The defendant is entitled to summary judgment on the plaintiff’s claim of retaliation in

violation of Title VII.

        C.       Claims Under Miscellaneous Laws

                 1.       42 U.S.C. § 2000e-8 and 29 C.F.R. § 1602.14

        With respect to the Magistrate Judge’s finding that 42 U.S.C. § 2000e-8 and 29 C.F.R.

§ 1602.14, upon which the plaintiff relies in support of her claim that CMCSS violated an

obligation to preserve records and documents, the plaintiff now claims that she does not actually

seek to bring a private cause of action based on these laws. 6 Rather, she references them in her

FAC merely to “inform the Court” that CMCSS did not comply with its obligation to preserve the

“applicant records in the AppliTrack system” and that the EEOC did not comply with its statutory

duty to enforce CMCSS’s obligation, also under 42 U.S.C. § 2000e-8. She brings these matters to

the court’s attention to urge the court to use its authority to issue an order to compel both the EEOC

and CMCSS to “comply with the federal statutes in the interest of justice and as a matter of law.”

(Doc. No. 56, at 4.) She purports to be “baffled” as to why the court, “having this authority,” did

not assert it. (Id.)


        6
          42 U.S.C. § 2000e-8(c) requires employers covered by Title VII to make, keep, and
preserve records “relevant to the determinations of whether unlawful employment practices have
been or are being committed.” Similarly, 29 C.F.R. § 1602.14 requires a a covered employer
subject to a preexisting EEOC charge of discrimination to “preserve all personnel records relevant
to the charge or action until final disposition of the charge or the action.”



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 24 of 30 PageID #: 2254
                                                                                                    25


        The plaintiff is mistaken, and she misreads the statute. As relevant here, if an employer

fails to comply with its obligation to make, keep, and preserve records, the court “shall, upon

application of the Commission, . . . have jurisdiction to issue to such person an order requiring him

to comply.” 42 U.S.C. § 2000e-8(c). In other words, if the EEOC requests that it do so, the court

has the jurisdiction to issue an order requiring an employer to comply with § 2000e-8(c). No such

application has been made in this case, and the court lacks authority under the statute to issue the

order the plaintiff requests.

                2.      Relitigation of the Motion to Compel

        The court also notes a contradiction inherent in the plaintiff’s position. Her claim that the

defendant has failed to preserve relevant documents incorporates an assumption that the

documents no longer exist. However, the plaintiff also seems to be requesting an order that the

defendant produce the documents she claims, or it claims, it no longer has. In that regard, she is

improperly attempting to relitigate the Magistrate Judge’s denial of her Motion to Compel.

        This attempt is made clear under the heading “Federal and State Statutes/Laws/

Constitutional Rights Clarification.” (Doc. No. 56, at 15.) Here, the plaintiff “clarifies” that she is

not seeking to obtain “relief” under the miscellaneous laws to which she refers, at least not in the

same sense that she seeks relief under Title VII and the ADEA. Rather, she seeks “relief” in the

form of a judicial “acknowledgment that these state and federal statutes were violated” and an

order requiring the defendant to produce “the applicant records themselves,” to which she is

entitled “based on these federal and state statutes.” (Doc. No. 56, at 16.) She states that she made

a good faith effort to obtain these documents during discovery but was “stymied by CMCSS” and

the denial of her Motion to Compel.

        The court declines, at this juncture, to revisit the defendant’s failure to produce discovery

and the denial of the plaintiff’s Motion to Compel. Further, the relief the plaintiff seeks—



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 25 of 30 PageID #: 2255
                                                                                                    26


effectively a declaration that the defendant violated the law and an order requiring it to comply

with the law—is precisely the type of relief that the referenced laws do not afford a private litigant,

for the reasons set forth in the R&R.

               3.      42 U.S.C. § 1983 and the Fourteenth Amendment

       The plaintiff also objects to the dismissal of her claims under 42 U.S.C. § 1983. The

Magistrate Judge found that the plaintiff did not state a cognizable claim under § 1983 based on

the violation of the miscellaneous record-retention laws that do not create a private right of action.

Now, the plaintiff asserts that the defendant’s actions in destroying or blocking her application

from being viewed by hiring officials within CMCSS violated her constitutional right, protected

by the Fourteenth Amendment, to pursue the career of her choice.

       The Magistrate Judge did not err in concluding that the plaintiff fails to articulate a

cognizable basis for relief under § 1983. As stated in the R&R, Section1983 “does not provide an

avenue for relief every time a state actor violates a federal law.” City of Rancho Palos Verdes v.

Abrams, 544 U.S. 113, 119 (2005). Even assuming the truth of the plaintiff’s assertion that the

defendant destroyed her applicant files or blocked access to her application and that its doing so

would arguably violate a number of federal and state laws, this action did not amount to a violation

of the plaintiff’s rights under the Fourteenth Amendment. At its root, the plaintiff’s § 1983 claim,

although she cites a “right” to pursue the career of her choice—is still premised upon the alleged

destruction of, or blocking of access to, the plaintiff’s employment application, in purported

violation of laws that do not create a private right of action or a viable claim under § 1983.

               4.      Spoliation Sanction

       The FAC also asserts that CMCSS should be sanctioned because it failed to preserve her

applicant records, which she claims are material to her “charges of retaliation, records destruction,

blocking of applications and age discrimination.” (See Doc. No. 30 ¶ 39, at 17.) The R&R rejects



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 26 of 30 PageID #: 2256
                                                                                                  27


this “claim” as well, finding that, even assuming the defendant had control over her applicant

records and an obligation to preserve them at the time they were destroyed, the plaintiff has nothing

but speculation to offer as proof that the defendant had a “culpable state of mind” and no basis for

arguing that the destroyed evidence was relevant to her claims. In particular, the R&R observes

that many of the plaintiff’s allegations pertain to events that are time-barred, as a result of which

documents pertaining to them are irrelevant, and she has not shown how the purported destruction

of documents has prejudiced her ability to prove a timely age discrimination claim. Second, as

discussed above, the plaintiff is unable to present evidence to support even a prima facie case of

retaliation, and she has not shown how any lack of access to records from the AppliTrack system

has prejudiced her ability to prove her retaliation claim. (Doc. No. 54, at 20–21.)

       The magistrate judge correctly articulated the standard for determining whether to sanction

a party for spoliation:

       A district court may sanction a litigant for spoliation of evidence if three conditions
       are met. First, the party with control over the evidence must have had an obligation
       to preserve it at the time it was destroyed. Second, the accused party must have
       destroyed the evidence with a culpable state of mind. And third, the destroyed
       evidence must be relevant to the other side’s claim or defense. The party seeking
       the sanction bears the burden of proof in establishing these facts.

Byrd v. Alpha All. Ins. Corp., 518 F. App’x 380, 383–84 (6th Cir. 2013) (citing Beaven v. U.S.

Dep’t of Justice, 622 F.3d 540, 553–54 (6th Cir. 2010)). For purposes of her analysis, the

Magistrate Judge presumed that the plaintiff could satisfy the first element. The plaintiff disputes

the finding that the defendant did not have a culpable state of mind and that she has not shown

prejudice, pointing out that courts have accepted mere negligence to satisfy the “culpable state of

mind” requirement. See, e.g., Beaven, 622 F.3d at 554 (“[T]he ‘culpable state of mind’ factor is

satisfied by a showing that the evidence was destroyed knowingly. . . or negligently.” (internal

quotation marks and citations omitted)).




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 27 of 30 PageID #: 2257
                                                                                                         28


        Even assuming that the defendant negligently destroyed some of the plaintiff’s applicant

records, the fact remains that the plaintiff cannot establish prejudice. First, notably, although the

plaintiff asserts that the defendant has destroyed the application documents she uploaded into the

defendant’s system from 2009 through 2017, she herself is in possession of “eight years of

documentation from the AppliTrack Applicant Tracking System.” (Doc. No. 30 ¶ 36, at 15.) She

cannot establish that she was prejudiced by the defendant’s destruction of documents when she

maintained copies of the same documents, and she has not identified any other documents of which

she does not have copies that would support her claims. Moreover, as discussed above, any claims

premised upon the failure to hire the plaintiff for specific positions prior to March 2017 are time-

barred, as a result of which the defendant’s purported destruction of documents related to those

positions is not relevant to any viable claim. Nor are the purportedly missing documents relevant

to her claim for retaliation. The objections to the Magistrate Judge’s recommendation that the

plaintiff’s claim for spoliation sanctions be dismissed will, likewise, be overruled.

                5.      Tennessee Public Records Act

        The plaintiff continues to assert that CMCSS’s failure to retain records was in clear

violation of the Tennessee Public Records Act (“TPRA”) Tenn. Code Ann. § 10-7-101 et seq. The

plaintiff, however, has not actually brought a petition for the production of records as authorized

by the TPRA or established entitlement to relief on that basis. In particular, although she claims

that Jeanine Johnson should have “immediately provided copies” to her when she inquired about

her applicant documents in September 2017, the plaintiff does not actually allege that she requested

copies or even requested to inspect the documents.

        Notably, the TPRA does not require a government entity to provide copies of documents;

instead, it permits citizens to inspect public records. See Tenn. Code Ann. § 10-7-503(a) (providing

that “all state, county and municipal records . . . shall at all times . . . be open for personal inspection



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 28 of 30 PageID #: 2258
                                                                                                     29


by any citizen of Tennessee, and those in charge of such records shall not refuse such right of

inspection to any citizen, unless otherwise provided by state law”). Under the statute, the denial of

a request for information must be accompanied by a basis for denial. Id. § 10-7-503(a)(2)(B)(ii).

A failure to respond is construed as a denial for the purposes of the act. Id. § 10-7-503(a)(3).

        The process for pursuing an appeal of a denial of a request for information is also set forth

in the TPRA. Section 10-7-505(a) states that, any citizen “whose request has been . . . denied . . .

shall be entitled to petition for access to any such record and to obtain judicial review of the actions

taken to deny the access.” However, the statute is clear that “such petition shall be filed in the

chancery court or circuit court for the county in which the . . . records sought are situated, or in

any other court of that county having equity jurisdiction.” Id. § 10-7-505(b). The statute does not

authorize federal district courts to consider such petitions. Accord United States v. Barnes, Nos.

3:13-cr-117-TAV-HBG-1, 3:16-cv-443-TAV, 2016 WL 5108227, at *2 (E.D. Tenn. Aug. 22,

2016) (“This Court does not have jurisdiction to order the relief requested by Defendant.”), report

and recommendation adopted, 2016 WL 5108087 (E.D. Tenn. Sept. 20, 2016).

        To the extent the plaintiff has attempted to bring a claim based on the denial of a public

records request, the effort fails, as she has not followed the statutorily prescribed procedure for

doing so, and the defendant is entitled to summary judgment as to liability arising in connection

with any such claim.

V.      CONCLUSION

        For the reasons set forth herein, the court will overrule the vast majority of the plaintiff’s

Objections, adopt in part and reject in part the R&R, and grant in part and deny in part the Motion

for Summary Judgment. Specifically, the court will reject the R&R insofar as it recommends that

the plaintiff’s ADEA claim premised upon her non-hiring for the Business Education position at

NWHS in October 2017 be dismissed. The court will accept the recommendation that summary



  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 29 of 30 PageID #: 2259
                                                                                              30


judgment as to the plaintiff’s claim related to a similar position at Clarksville High School for

which she was not hired in May 2017 be denied and the recommendation that all other claims set

forth in the FAC be dismissed with prejudice. An appropriate Order is filed herewith.




                                            ALETA A. TRAUGER
                                            United States District Judge




  Case 3:19-cv-01013 Document 62 Filed 04/06/21 Page 30 of 30 PageID #: 2260
